         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,
                                                      Civil Action No. 1:20-cv-00189-JSR
       Plaintiffs,

v.

PURE GROWN DIAMONDS, INC. and
IIA TECHNOLOGIES PTE. LTD d/b/a
IIA TECHNOLOGIES,

       Defendants.


PURE GROWN DIAMONDS, INC.,

       Counterclaim-Plaintiff,

v.


CARNEGIE INSTITUTION OF WASHINGTON,
M7D CORPORATION,

       Counterclaim-Defendants.




      DECLARATION OF MATTHEW MOFFA IN SUPPORT OF PLAINTIFFS’ MEMORANDUM
       OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




       I, Matthew Moffa, am an attorney with the firm of Perkins Coie LLP, and counsel for

Carnegie Institution of Washington, and M7D Corporation. I make this declaration in support of

Plaintiffs’ Memorandum of Law in Opposition to Defendants Motion for Summary Judgment

and in Support of Plaintiffs’ Rule 56.1 Statement of Facts.
         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 2 of 8




       1.     Attached as Exhibit 1 is a true and correct copy of the Expert Report of Michael

Capano, Ph.D. Regarding Infringement of U.S. Patent Nos. 6,858,078 and RE41,189, dated

September 18, 2020.


       2.     Attached as Exhibit 2 is a true and correct copy of the Expert Report of Karen K.

Gleason, Ph.D. Regarding Validity of U.S. Patent No. 6,858,078.


       3.     Attached as Exhibit 3 is a true and correct copy of the Expert Report of Karen K.

Gleason, Ph.D. Regarding Validity of U.S. Patent No. RE41,189.


       4.     Attached as Exhibit 4 is a true and correct copy of excerpts of the deposition

transcript of Russell J. Hemley, taken September 1-2, 2020.


       5.     Attached as Exhibit 5 is a true and correct copy of the Judgment in Element Six

Technologies Ltd v. IIa Technologies Pte Ltd, [2020] SGHC 26, Suit No 26 of 201.


       6.     Attached as Exhibit 6 is a true and correct copy of excerpts of the rough drafts of

the deposition transcripts of Christoph Nebel taken on October 25-26, 2020.


       7.     Attached as Exhibit 7 is a true and correct copy of excerpts of the deposition

transcript of Devi Misra, Ph.D., taken August 6, 2020.


       8.     Attached as Exhibit 8 is a true and correct copy of Monitoring and Managing

Growth Run, SOP Number: PRD-03. Carnegie_189_2AT-00145742-44.


       9.     Attached as Exhibit 9 is a true and correct copy of the Element Six CVD

Diamond Handbook, produced in this litigation bearing Bates Nos. CARN-PGD_00197842-69.




                                               -2-
         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 3 of 8




       10.    Attached as Exhibit 10 is a true and correct copy of U.S. Patent Application No.

2001/0031237 to Vagarli et al, for High Pressure/High Temperature Production of Colorless and

Fancy Colored Diamonds, issued October 18, 200, produced in this litigation bearing Bates Nos.

Carnegie_189_Defendants-00000815-0823.


       11.    Attached as Exhibit 11 is a true and correct copy of U.S. Patent No. 4,174,380 to

Strong et al. for Annealing Synthetic Diamond Type IB, issued November 13, produced in this

litigation bearing Bates Nos. Carnegie_189_Defendants-00000695-706.


       12.    Attached as Exhibit 12 is a true and correct copy of a Spreadsheet related to Run

Requirements and Calculations, produced in this litigation bearing Bates Nos.

Carnegie_189_2AT-00126992.


       13.    Attached as Exhibit 13 is a true and correct copy of the Manual of Cubic Press,

produced in this litigation bearing Bates Nos. Carnegie_189_2AT_00000557-576.


       14.    Attached as Exhibit 14 is a true and correct copy of a Guilin Guiye Heavy

Industries Co. CS-XII Instruction Manual, produced in this litigation bearing Bates Nos.

Carnegie_189_2AT_00126977-991.


       15.    Attached as Exhibit 15 is a true and correct copy of a Luoyang Manual, produced

in this litigation bearing Bates Nos. Carnegie_189_2AT_00126956-976.


       16.    Attached as Exhibit 16 is a true and correct copy of excerpts of A New Choice in

Diamonds, produced in this litigation as bearing Bates Nos. Carnegie_189_PGD-00008957 - 75.




                                               -3-
         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 4 of 8




       17.    Attached as Exhibit 17 is a true and correct copy of a December 8, 2014 Pure

Grown Diamonds Press Release entitled World’s Largest Pure Grown Diamond Unveiled,

produced in this litigation bearing Bates Nos. CARN-PGD00000274-283.


       18.    Attached as Exhibit 18 is a true and correct copy of excerpts of the deposition

transcript of Yogesh K. Vohra, Ph.D., taken July 31, 2020.


       19.    Attached as Exhibit 19 is a true and correct copy of excerpts of the deposition

transcripts of Vishal Mehta, taken August 3-4, 2020.


       20.    Attached as Exhibit 20 is a true and correct copy of excerpts of the deposition

transcript of Shamik Ghosh, taken August 25, 2020.


       21.    Attached as Exhibit 21 is a true and correct copy of U.S. Patent No. 8,992,877 to

Misra for Method for Growing Monocrystalline Diamonds, issued March 31, 2015, produced in

this litigation bearing Bates Nos. Carnegie_189_2AT-00000286-298.


       22.    Attached as Exhibit 22 is a true and correct copy of a November 7, 2014 article

published by Live Mint, titled Visha Mehat, The Conflict-free Diamond Maker, produced in this

litigation bearing Bates Nos. Carnegie_189_2AT-00145993-145995.


       23.    Attached as Exhibit 23 is a true and correct copy of spreadsheet titled Fixed Asset

Balances, produced in this litigation bearing Bates Nos. Carnegie_189_2AT-00131651-131654.


       24.    Attached as Exhibit 24 is a true and correct copy of Awadesh Kumar Mallik,

Microwave Plasma CVD Grown Single Crystal Diamonds - A Review, J. Coating Sci. & Tech, 3,

75-99, 2016, produced in this litigation bearing Bates Nos. CARN-PGD_163707-163731.




                                              -4-
         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 5 of 8




       25.      Attached as Exhibit 25 is a true and correct copy of excerpts of the deposition

transcripts of Filip De Weerdt, taken October 19-20, 2020.


       26.      Attached as Exhibit 26 is a true and correct copy of M.G. Jubber et al., Design of

a UHV reactor for microwave plasma deposition of diamond films, 45(5) VACUUM 499 (1994).


       27.      Attached as Exhibit 27 is a true and correct copy of U.S. Patent No. 5,311,103 to

Asmussen et al. titled Apparatus for the Coating of Material on a substrate Using a Microwave or

UHF Plasma, issued May 10, 1994.


       28.      Attached as Exhibit 28 is a true and correct copy of European Patent Application

Publication No. EP 0 879 904 A1 to Hirohisa Saito for Method and apparatus for production

single-crystalline diamond, published November 25, 1998.


       29.      Attached as Exhibit 29 is a true and correct copy of Provisional application No.

60/331,073.


       30.      Attached as Exhibit 30 is a true and correct copy of WO 03/040440 published

May 15, 2003.


       31.      Attached as Exhibit 31 is a true and correct copy of correspondence from J.

Preston Long dated May 6, 2020.


       32.      Attached as Exhibit 32 is a true and correct copy of a document produced in this

litigation bearing Bates No. Carnegie_189_2AT-00144991.


       33.      Attached as Exhibit 33 is a true and correct copy of a document produced in this

litigation bearing Bates Nos. Carnegie_189_2AT-00158057-72.



                                                -5-
         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 6 of 8




       34.    Attached as Exhibit 34 is a true and correct copy of The Affidavit of Mehta

Vashal Jatin, in the matter of Element Six Technologies Limited and IIA Technologies PTE, Ltd,

In the High Court of the Republic of Singapore, dated February 1, 2019, produced in this

litigation bearing Bates Nos. Carnegie_189_2AT-00158235-158296.


       35.    Attached as Exhibit 35 is a true and correct copy of excerpts of a Growth Log

Report, produced in this litigation bearing Bates Nos. Carnegie_189_2AT-00021242-23340.


       36.    Attached as Exhibit 36 is a true and correct copy of excerpts of a Machine Run

Sheet, produced in this litigation bearing Bates Nos. Carnegie_189_2AT-00063465-64614.


       37.    Attached as Exhibit 37 is a true and correct copy of a spreadsheet entitled High

Quality Growth, produced in this litigation bearing Bates No. Carnegie_189_2AT-00157377.


       38.    Attached as Exhibit 38 is a true and correct copy of a document titled Operating

Software Documentation - B series, produced in this litigation bearing Bates Nos.

Carnegie_189_2AT-00145004-39.


       39.    Attached as Exhibit 39 is a true and correct copy of excerpts of the rough draft of

the deposition transcript of Michael Capano, taken October 20, 2020.


       40.    Attached as Exhibit 40 is a true and correct copy of US Patent No. 10,100,433 to

Nebel et al. for Substrate Holder, Plasma Reactor and Method for deposition Diamond, issued

October 16, 2018.




                                              -6-
         Case 1:20-cv-00189-JSR Document 108
                                         104 Filed 11/02/20
                                                   10/28/20 Page 7 of 8




       41.       Attached as Exhibit 41 is a true and correct copy of the Initial Expert Report of

Dr. Christoph E. Nebel Regarding the Invalidity of Claims 1, 6, 11, 12, 16, and 20 of U.S. Patent

No. 6,858,078.


       42.       Attached as Exhibit 42 is a true and correct copy of excerpts of the deposition

transcript of Yarden Tsach, taken August 27, 2020.


       43.       Attached as Exhibit 43 is a true and correct copy of P.K. Bachmann, Plasma

Chemical Vapor Deposition of Diamond Films, The Physics of Diamond 45-51 (1997).


       44.       Attached as Exhibit 44 is a true and correct copy of C. Wild et al., Oriented CVD

diamond films: twin formation, structure and morphology, Diamond & Related Materials, 3,

373-381 (1994).


       45.       Attached as Exhibit 45 is a true and correct copy of W. Müller-Sebert et al.,

Nitrogen induced increase of growth rate in chemical vapor deposition of diamond, Appl. Phys.

Lett. 68 (6), 759-760 (1996).


       46.       Attached as Exhibit 46 is a true and correct copy of Kadek W. Hemawan and

Russell J. Hemley, Microwave Plasmas: Single Crystal Diamond Synthesis, ENCYCLOPEDIA OF

PLASMA TECH. 806 (2017), produced in this litigation as bearing Bates Nos. CARN-

PDG_00079907-79919.


       47.       Attached as Exhibit 47 is a true and correct copy of Initial Expert Report of Dr.

Filip De Weerdt Regarding the Invalidity of Claims 1 and 2 of U.S. Patent No. RE41,189.




                                                 -7-
              Case 1:20-cv-00189-JSR Document 108
                                              104 Filed 11/02/20
                                                        10/28/20 Page 8 of 8




         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.

Dated this 28th day of October 2020.


                                                       s/ Matthew Moffa
                                                       Matthew Moffa




149949607.2




                                                 -8-
